Citation Nr: 0802554	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for C5-6 disc herniation ("cervical spine" or 
"neck" disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.  

In June 2007, the Board remanded the present matter to the RO 
via the Appeals Management Center (AMC) in Washington D.C. 
for due process considerations, to obtain a VA medical 
opinion, and to ensure that both the September 2002 and 
September 2003 amendments to the spinal disability 
regulations were considered in adjudicating this issue.  
Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran has not had an incapacitating episode of at least 
2 weeks but less than 4 weeks during the past 12 months due 
to her cervical spine disability.  Her cervical spine forward 
flexion is 45 degrees and the combined range of motion of her 
cervical spine is 255 degrees.  The veteran does not have 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  The veteran does 
not have moderate limitation of motion of the spine.


CONCLUSION OF LAW

The criteria for a higher rating for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5290, 5293 (effective prior to September 23, 
2002); 5293 (effective from September 23, 2002, to September 
26, 2003); 5243 (effective September 26, 2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

With regard to the veteran's cervical spine condition, her 
original claim was received in July 2002.  During the course 
of her claim, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, Diagnostic Code 5243, to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The Board notes that the RO addressed both sets of amendments 
in its September 2007 supplemental statement of the case 
(SSOC).  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The VA has evaluated the veteran's disorder under multiple 
diagnostic codes. The veteran's condition was originally 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 
5293, disc herniation, cervical spine (in effect prior to 
September 26, 2003).  After the September 2002 and 2003 
amendments, the veteran's condition was rated at 10 percent 
under DC 5243, intervertebral disc syndrome (in effect after 
September 26, 2003).

Prior to September 23, 2002, DC 5293, mild intervertebral 
disc syndrome, warranted a 10 percent evaluation and moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

There is no evidence of record indicating that veteran has 
ever had such an incapacitating episode due to her cervical 
spine disability (nothing to indicate any bed rest prescribed 
by a physician).  Therefore, the Formula for Rating 
Intervertebral Disc Syndrome does not apply to the veteran 
and she is not entitled to a higher rating.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

There is no evidence of record that the veteran has chronic 
orthopedic or neurological manifestations of her cervical 
spine disability, which provide evidence against this claim.

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; (2) a combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees; (3) with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or (4) vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when (1) forward flexion of the 
cervical spine is greater than 15 degrees but less than 30 
degrees; (2) the combined range of motion of the cervical 
spine is not greater than 170 degrees; or (3) there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The Board notes that the veteran does not have a current 
diagnosis of intervertebral disc syndrome, the condition for 
which she is rated.  Her cervical spine disability was 
diagnosed as a cervical spine injury with residual 
restriction in range of motion at her July 2002 VA spine 
examination.  As a result, the Board discussed the rating 
criteria for the General Rating Formula for Disease and 
Injuries of the Spine in the paragraphs above.

This can all seem very confusing.  In this regard, it is 
important for the veteran to understand that the Board is 
reviewing all possible bases to grant this claim under any 
Diagnostic Code.    

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The veteran underwent a VA spine examination in July 2007.  
The veteran complained of stiffness and pain to the neck when 
looking up or to the right.  She reported the pain as burning 
and stinging, moderate, constant, and radiating to the right 
arm and shoulder.  She experienced tenderness to the left and 
right cervical spine.  The veteran walked with a normal gait.  
Her forward flexion was 0 to 45 degrees with no pain.  
Extension was 0 to 20 degrees with pain at 20 degrees.  Right 
lateral flexion was 0 to 20 degrees with pain at 20 degrees.  
Left lateral flexion was 0 to 45 degrees with no pain.  Right 
lateral rotation was 0 to 45 degrees with pain at 45 degrees, 
and left lateral rotation was 0 to 80 degrees with no pain.  
There was no spasm or postural abnormality noted.

The veteran's c-spine imaging was normal.  The examiner 
opined that the veteran's current spinal condition is less 
likely as not (less than 50/50) caused by her service-
connected condition, providing evidence against this claim.

The Board must also find that the post-service treatment 
records, including the VA examinations prior to July 2007, as 
a whole, also provide evidence against this claim, failing to 
indicate a basis to grant a higher evaluation. 

The facts and examination cited above provide very negative 
evidence against the veteran's claim and show that her 
cervical spine disability does not meet the diagnostic 
criteria for a 20 percent evaluation under any versions of 
the criteria, even when considering pain on motion and 
functional impairment.  Upon a complete review of the 
evidence of record, the Board finds no basis to award a 
disability rating greater than 10 percent for the veteran's 
cervical spine disability under any version of the rating 
criteria, even when considering pain upon motion, as the 
veteran does not experience functional loss.  38 C.F.R. § 
4.7.  

The Board must find that the post-service medical record, 
including VA examinations, provide evidence against this 
claim, outweighing the veteran's statements. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 20 percent 
evaluation have not been met at any time to warrant a staged 
rating for a cervical spine disability.  Simply stated, the 
Board does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the veteran filed her claim to the 
present supports the conclusion that she is not entitled to 
increased compensation during any time within the appeal 
period.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for a cervical spine disability.  38 C.F.R. § 
4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in October 2003, February 2005, and June 
2007 that fully addressed all four notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  Although the notice letters were 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in September 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from June 2003 to December 2004, a medical record 
from Wayne Memorial Hospital from August 2002, as well as VA 
authorized medical examinations in December 2004 and July 
2007.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
ORDER

An initial disability rating greater than 10 percent for 
cervical spine disability is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


